896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther Robert BROWN, Jr., Plaintiff-Appellant,v.Julian H. RANEY, Jr., Judge;  General District Court for theTwenty-Third Judicial Circuit;  Circuit Court forthe Twenty-Third Judicial Circuit,Defendants-Appellees.
No. 89-2728.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 21, 1989.Decided:  Feb. 7, 1990.

Luther Robert Brown, Jr., appellant pro se.
Neil Anthony Gordon McPhie, Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Luther R. Brown, Jr. appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 action.  Brown named as defendants Virginia General District Court Judge Julian H. Raney, Jr., the General District Court for the 23rd Judicial Circuit, and the Circuit Court for the 23rd Judicial Circuit.  Judge Raney has presided over a number of proceedings against Brown.  Although Brown maintained that Judge Raney was biased against him and implied that Judge Raney never had ruled in his favor, the record is to the contrary.


2
Brown's action focused on a misdemeanor assault and battery trial before Judge Raney that resulted in the imposition of a fine against Brown.  Brown sought declaratory and injunctive relief.  The district court denied relief.  We affirm.  The general principle is that federal courts lack jurisdiction to review challenges to state proceedings, even if there is an allegation that the state court's action was unconstitutional.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476-79 (1983).  A statutory exception to this rule is provided by the habeas corpus statutes.  Because Brown was fined and not imprisoned, however, the exception is inapplicable.  See 28 U.S.C. Sec. 2254;  Wright v. Bailey, 544 F.2d 737, 739 (4th Cir.1976), cert. denied, 434 U.S. 825 (1977).


3
As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.